Name: Commission Regulation (EEC) No 2471/90 of 27 August 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 90 Official Journal of the European Communities No L 233/15 COMMISSION REGULATION (EEC) No 2471/90 of 27 August 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2350/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2240/90 Q, as last amended by Regulation (EEC) No 2420/90 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2240/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . Hie amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 28 August 1990 to take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 28 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 280, 29, 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 215, 10. 8 . 1990, p. 8 . O OJ No L 167, 25. 7 . 1972, p. 9. ( «) OJ No L 201 , 31 . 7. 1988, p. 11 . O OJ No L 203, 1 . 8 . 1990, p. 28 . (8) OJ No L 227, 21 . 8 . 1990, p. 20. 0 OJ No L 266, 28. 9. 1983, p. 1 . (,0) OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 233/16 Official Journal of the European Communities 28 . 8 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 P) 3rd period 11 0 4th period 12 (') 5th period l (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,750 0,000 25,697 1,750 0,000 25,528 1,750 0,000 25,380 1,750 0,000 25,077 1,750 0,000 25,352 23,647 26,557 25,157 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 60,16 67,78 1 240,83 201,77 229,48 22,457 19,941 45 013 5 417,94 59,76 67,34 1 232,67 200,44 227,97 22,309 19,808 44 717 5 378,89 59,42 66,95 1 225,52 199,28 226,65 22,180 19,667 44 457 5 318,17 58,71 66,15 1 210,89 196,90 223,94 21,915 19,392 43 927 5 220,21 59,35 66,88 1 224,17 199,06 226,40 22,155 19,607 44 408 5 280,56 59,04 66,53 1 215,39 197,53 224,65 21,985 19,352 44 043 5 142,51 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 267,57 3 801,72 267,57 3 777,30 267,57 3 751,94 267,57 3 703,50 267,57 3 745,29 3 699,64 3 699,64 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 613,83 0,00 5 578,97 0,00 5 548,44 0,00 5 482,71 0,00 5 539,59 5 466,31 5 466,31 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 28 . 8 . 90 Official Journal of the European Communities No L 233/17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 0) 1st period 9 (&gt;) 2nd period 10 (') 3rd period 11 (1 ) 4th period 12 0 5th period l (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 4,250 2,500 28,197 4,250 2,500 28,028 4,250 2,500 27,880 4,250 2,500 27,577 4,250 2,500 27,852 26,147 29,057 27,657 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 66,01 74,38 : 1 361,55 221,40 251,80 24,641 21,890 49 392 5 961,30 65,62 73,93 1 353,39 220,07 250,29 24,494 21,757 49 096 5 922,25 65,27 73,54 1 346,24 218,91 248,97 24,364 21,616 48 837 5 861,53 64,56 72,74 1 331,61 216,53 246,26 24,100 21,341 48 306 5 763,57 65,21 73,47 1 344,89 218,69 248,72 24,340 21,556 48 788 5 823,92 64,89 73,13 1 336,11 217,16 246,98 24,169 21,300 48 422 5 685,87 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 649,81 4 183,96 649,81 4 159,54 649,81 4 134,18 649,81 4 085,74 649,81 4 127,53 4 081,88 * 4 081,88 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 517,26 6 131,08 517,26 6 096,22 517,26 6 065,69 517,26 5 999,96 517,26 6 056,85 5 983,57 5 983,57 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 233/ 18 Official Journal of the European Communities 28 . 8 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 0 1st period 9 (') 2nd period 10 o 3rd period 11 (1 ) 4th period 12 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 8,600 0,000 34,564 8,600 0,000 34,981 8,600 0,000 33,604 8,600 0,000 33,705 8,600 0,000 34,036 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 80,92 91,17 1 668,99 271,39 308,66 30,205 26,848 60 545 7 334,16 81,90 92,27 1 689,13 274,66 312,38 30,570 27,176 61 275 7 430,52 78,67 88.64 1 622,63 263,85 300,09 29,367 26.065 58 863 7 082,76 78,91 88,91 1 627,51 264,65 300,99 29,455 26,105 59 040 7 076,33 79,68 89,78 1 643,49 267,24 303,94 29,744 26,364 59 620 7 149,03 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 314,91 4 643,44 1 314,91 4 703,70 1 314,91 4 500,14 1 314,91 4 509,83 1 314,91 4 560,11 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 080,54 7 903,93 0,00 8 168,48 7 989,95 0,00 7 878,08 7 705,89 0,00 7 895,90 7 723,32 0,00 7 965,90 7 791,79 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 4 619,68 7 903,93 4 679,95 7 989,95 4 475,57 7 705,89 4 485,26 7 723,32 4 535,54 7 791,79 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,067210 2,329070 42,533100 6,942500 7,915270 0,770660 0,693392 1 524,16 203,62200 182,67200 127,24000 2,063700 2,325300 42,495100 6,940380 7,916690 0,770630 0,696110 1 525,12 204,57100 182,73900 127,71300 2,060200 2,321300 42,454899 6,937920 7,916050 0,770893 0,698592 1 526,80 206,62800 183,08700 128,13600 2,056900 2,317400 42,408100 6,936550 7,915750 0,770903 0,700917 1 528,32 208,31400 183,81700 128,54500 2,056900 2,317400 42,408100 6,936550 7,915750 0,770903 0,700917 1 528,32 208,31400 183,81700 128,54500 2,047680 2,305990 42,278800 6,930830 7,908460 0,772442 0,707398 1 533,33 214,44200 186,01900 129,71300